Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Agreement (the “Agreement”) is made and entered into effective as
of June 1, 2018 (the “Effective Date”), by and between Vincent O’Neill, M.D.
(the “Executive”) and BioXcel Therapeutics, Inc., a Delaware corporation (the
“Company”).

 

RECITALS

 

WHEREAS, the Company wishes to retain Executive as its Senior Vice President and
Chief Medical Officer;

 

WHEREAS, the Company wishes to secure the services of Executive upon the terms
and conditions hereinafter set forth, and Executive wishes to render such
services to the Company upon the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

AGREEMENT

 

1.             Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:

 

(a)           “Cause” shall mean any of the following: (i) a material breach or
material default (including, without limitation, any material dereliction of
duty) by Executive of this Agreement or any agreement between Executive and the
Company, or a repeated failure by Executive to follow the direction of the
Company; (ii) Executive’s gross negligence, willful misfeasance or breach of
fiduciary duty to the Company or its affiliates; (iii) the commission by
Executive of an act or omission involving fraud, embezzlement, misappropriation
or dishonesty in connection with Executive’s duties to the Company or its
affiliates or that is otherwise likely to be materially injurious to the
business or reputation of the Company or its affiliates; or (iv) Executive’s
conviction of, indictment for, or pleading guilty or nolo contendere to, any
felony or other crime involving fraud or moral turpitude.  For purposes of this
subsection, no act or failure to act on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company.  Any determination of whether Cause exists shall be made by the
Company in its sole and absolute discretion.  Provided, however, that before a
termination for Cause pursuant to Section 1(a)(iii) or (iv) is effective,
Executive will be given written notice of the particular circumstances
constituting the basis for the termination for Cause and thirty (30) calendar
days to cure those particular circumstances (the “Executive’s Cure Period”). 
Any determination as to whether Executive successfully cured the circumstances
at issue shall be made by the Company in its sole and absolute discretion. 
Failing such cure, Executive’s termination for Cause pursuant to
Section 1(a)(iii) or (iv) shall be effective on the day immediately following
the expiration of Executive’s Cure Period.

 

1

--------------------------------------------------------------------------------


 

(b)           “Change of Control” shall mean the occurrence of any of the
following

 

events:

 

(i)            the date on which any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) obtains “beneficial ownership” (as defined in Rule 13d-3 of the
Exchange Act) or a pecuniary interest in fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (“Voting
Stock”);

 

(ii)           the consummation of a merger, consolidation, reorganization, or
similar transaction involving the Company, other than a transaction: (1) in
which substantially all of the holders of the Voting Stock immediately prior to
such transaction hold or receive directly or indirectly fifty percent (50%) or
more of the voting stock of the resulting entity or a parent company thereof, in
substantially the same proportions as their ownership of the Company immediately
prior to the transaction; or (2) in which the holders of the Company’s capital
stock immediately before such transaction will, immediately after such
transaction, hold as a group on a fully diluted basis the ability to elect at
least a majority of the authorized directors of the surviving entity (or a
parent company); or

 

(iii)          there is consummated a sale, lease, license or disposition of all
or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, fifty percent (50%) or more of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or disposition.

 

(c)           “Disability” means a physical or mental disability, which prevents
Executive from performing Executive’s duties under this Agreement for a period
of at least 120 consecutive days in any twelve month period or 150 non
consecutive days in any twelve month period.

 

(d)           “Good Reason” shall mean without Executive’s express written
consent any of the following: (i) a significant reduction of Executive’s duties,
position or responsibilities relative to Executive’s duties, position or
responsibilities in effect immediately prior to such reduction, or the removal
of Executive from such position, duties or responsibilities; or (ii) any action
or inaction that constitutes a material breach by the Company or any successor
to the Company of its obligations to Executive under this Agreement, including
but not-limited to the commencement of a voluntary  or involuntary bankruptcy
proceeding.  Provided, however, that before a termination for Good Reason
pursuant to Section 1(d)(i) or (ii) is effective, Executive will provide the
Company with written notice of the particular circumstances constituting the
basis for his termination with Good Reason and thirty (30) calendar days to cure
these particular circumstances (the “Company’s Cure Period”).  Failing such
cure, Executive’s termination of employment for Good Reason shall be effective
on the day immediately following the expiration of the Company’s Cure Period.

 

2

--------------------------------------------------------------------------------


 

2.             Duties and Scope of Position. During the Employment Term (as
defined below), Executive will serve as Chief Medical Officer of the Company,
reporting to the Chief Executive Officer, and assuming and discharging such
responsibilities as are commensurate with Executive’s position.  During the
Employment Term, Executive will provide services in a manner that will
faithfully and diligently further the business of the Company and will devote
all of Executive’s business time, attention and energy thereto, provided that
until September 30, 2018, Executive is permitted to consult for Immunomet
Therapeutics outside of his full-time employment with the Company provided such
consulting services do not interfere with such Executive’s responsibilities to
the Company. Executive’s primary place of work shall be the Company’s principal
place of business in Connecticut provided, however the Company acknowledges and
agrees that Executive may work at his home office in Austin, Texas or such other
location(s) as agreed upon in writing by the Chief Executive Officer.  Executive
may not serve as a director on any entity’s board of directors without prior
written consent of the Company, which consent may be withheld by the Company in
its sole and absolute discretion.  Executive’s primary place of work shall be
the Company’s principal place of business in Connecticut but he may also work
out of such other location(s) as agreed upon in writing by the Chief Executive
Officer.

 

3.             Employment Term. The term of Executive’s employment under this
Agreement shall commence as of the date above (the “Effective Date”) and shall
continue for a period of two (2) years, unless earlier terminated in accordance
with Section 9 hereof. The term of Executive’s employment shall be automatically
renewed for successive one (1) year periods until Executive or the Company
delivers to the other party a written notice of their intent not to renew the
“Employment Term,” such written notice to be delivered at least ninety (90) days
prior to the expiration of the then-effective “Employment Term” as that term is
defined below. The period commencing as of the Effective Date and ending two
(2)  years from the Effective Date or such later date to which the term of
Executive’s employment under this Agreement shall have been extended is referred
to herein as the “Employment Term”.

 

4.             Base Compensation. The Company shall pay to Executive a base
compensation (the “Base Compensation”) of $400,000 per year (prorated for any
partial year), payable in accordance with the Company’s regular payroll
practices and shall be subject to all applicable tax withholdings and
deductions. The Company shall review Executive’s performance from time to time
for purposes of, among other things, determining the appropriateness of
increasing or decreasing his Base Compensation hereunder. For purposes of the
Agreement, the term “Base Compensation” as of any point in time shall refer to
the Base Compensation as adjusted pursuant to this Section 4.

 

5.             Target Bonus. The Executive may be eligible to receive an annual
bonus (the “Bonus”) of up to 35% of Base Compensation.  The actual amount of
such Bonus, if any, will be determined by the Company in its sole and absolute
discretion based upon, among other things, the Company’s achievement of
performance milestones for each fiscal year (in each case, the “Target Year”). 
The performance milestones referenced in this Section 5 for each Target Year
shall be mutually agreed upon by Executive and either the Company’s Board of
Directors or its compensation committee (the “Board”). Such performance
milestones shall be established by the last day of the first month of the Target
Year.  If Executive and the Board are unable to mutually agree upon such
performance milestones, then the Company shall determine the performance

 

3

--------------------------------------------------------------------------------


 

milestones in its sole and absolute discretion.  The Bonus, if any, shall be
paid by the end of the third month of the fiscal year immediately following the
Target Year. Executive must be continuously employed by the Company through the
end of the Target Year for which the Bonus is calculated in order to receive
such payment. Except in the case of termination by the Company without cause or
by the Executive for Good Reason, Executive must be employed by the Company on
the Bonus payment date in order to be eligible for any such payment.  For
purposes of clarity, upon a termination for Cause or Executive’s termination
without Good Reason, Executive will not be eligible to earn and receive any
Bonus.

 

6.             Benefits; Vacation Days. (a) The Company intends to establish an
employee healthcare and other benefit plans as soon as commercially practicable
after the date of this Agreement.  During the Employment Term, Executive shall
be entitled to participate in all employee benefit plans and programs that the
Company decides, in its sole and absolute discretion, to make available to the
Company’s senior level executives as a group or to its employees generally, as
such plans or programs may be in effect from time to time.

 

(b) During the Employment Period, Employee shall be entitled to fifteen (15)
vacation days per year, as well as holidays, sick days and personal days in
accordance with the Company’s policies, as such policies may be amended from
time to time.  Any unused vacation, holiday, sick or personal days earned in one
calendar year may not be used in any subsequent calendar year.  Upon the
termination of the Executive’s employment with the Company, no cash shall be
paid in lieu of accrued but unused vacation, holiday, sick or personal days.

 

7.                                      Termination.

 

(a)           Termination by the Company. The Company may terminate Executive’s
employment immediately for Cause.  Provided, however, that if the Company seeks
to terminate Executive’s employment for Cause as defined in Section 1(a)(iii) or
(iv), then Executive’s termination shall not be effective until the day
immediately following the expiration of the Executive’s Cure Period.  Except as
otherwise set forth in Section 9(c) below, the Company must provide Executive
with thirty (30) days advance written notice of its decision to terminate
Executive’s employment without Cause.

 

(b)           Termination by Executive. Executive may terminate his employment
for Good Reason, provided that, such termination for Good Reason shall not be
effective until the day immediately following the expiration of the Company’s
Cure Period.  Executive must provide the Company with ninety (90) days advance
written notice of his decision to terminate his employment without Good Reason. 
Following its receipt of Executive’s advance written notice of Executive’s
decision to terminate his employment without Good Reason, the Company may, in
its sole and absolute discretion, decide to render Executive’s termination
without Good Reason effective at any time prior to the expiration of the ninety
(90) day notice period set forth in this Section 9(b).

 

(c)           Termination for Death or Disability. Executive’s employment shall
terminate automatically upon his death.  The Company must provide Executive with
ten (10) days advance written notice of its decision to terminate Executive’s
employment as a result of Executive’s Disability.

 

4

--------------------------------------------------------------------------------


 

8.             Payments upon Termination.

 

(a)           Termination by the Company for Cause, Death or Disability or by
Executive Without Good Reason. In the event that Executive’s employment
hereunder is terminated: (i) by the Company for Cause; (ii) as a result of
Executive’s death or Disability; (iii) by Executive without Good Reason; or
(iv) as a result of either the Company or Executive providing the other with
notice of its intent not to renew the Employment Term pursuant to Section 3,
then the Company shall pay to Executive (or in the case of death, Executive’s
estate) any portion of Executive’s unpaid Base Compensation then due for periods
prior to the effective date of Executive’s termination.  In addition, the
Company shall reimburse Executive for all expenses reasonably and necessarily
incurred by Executive in connection with the business of the Company prior to
the effective date of termination, provided that Executive (or Executive’s
estate) submit proper expense reports to the Company no later than fourteen (14)
days after the effective date of Executive’s termination.

 

(b)           Termination by the Company Without Cause or by Executive With Good
Reason. In the event that Executive’s employment hereunder is terminated by the
Company without Cause or by Executive with Good Reason, then the Company shall
provide Executive with the same payments and benefits set forth in
Section 8(a).  Further, provided Executive timely executes a general release of
all claims against the Company in a form acceptable to the Company (a “Release”)
and the Release becomes effective within 60 days following the date of
Executive’s termination, then Executive shall also receive: (i) a pro rata Bonus
for the Target Year in which Executive’s termination became effective, payable
on the same date that bonuses are payable to other executives of the Company in
the year following such Target Year; (ii) continued payment of Executive’s Base
Salary during the six (6) month period immediately following Executive’s
termination on the Company’s regularly scheduled payroll dates; provided,
however, that if the 60 day period for the Release to become effective begins in
one calendar year and ends in a second calendar year, the first installment of
the payments made under (ii) hereof shall not be paid until the second calendar
year and shall include all amounts that would have been paid prior to such date
if such delay had not applied.

 

(c)           Termination Prior to a Change of Control. In the event that the
Company terminates Executive’s employment without Cause or Executive terminates
his employment with Good Reason and a Change of Control is consummated no more
than six (6) months following the effective date of Executive’s termination,
then, in addition to the payments and benefits set forth in Section 8(b),
Executive shall also receive a lump sum payment equal to six (6) months of
Executive’s Base Salary. In order to receive the payment set forth in this
Section 8(c): (i) the Change of Control must have been Pending on the effective
date of Executive’s termination; and (ii) Executive must execute the Release.
The payment shall be made on the first regularly scheduled payroll date
following the later of (x) the Change of Control, and (y) the effective date of
the Release; provided, however, that if the 60 day period for the Release to
become effective begins in one calendar year and ends in a second calendar year,
the payment shall not be paid until the second calendar year.

 

(d)           Termination Subsequent to a Change of Control. In the event that
the

 

5

--------------------------------------------------------------------------------


 

Company terminates Executive’s employment without Cause or Executive terminates
his employment with Good Reason and a Change of Control is consummated no more
than twelve (12) months prior to the effective date of Executive’s termination,
then, in addition to the payments and benefits set forth in Section 8(b),
Executive shall also receive  a lump sum payment equal to six (6) months of
Executive’s Base Salary.  In order to receive the payment set forth in this
Section 8(d), Executive must execute the Release. The payment shall be made on
the first regularly scheduled payroll date following the effective date of the
Release; provided, however, that if the 60 day period for the Release to become
effective begins in one calendar year and ends in a second calendar year, the
payment shall not be paid until the second calendar year.

 

(e)           Definition of “Pending.” For purposes of Section 8(c), a Change
of  Control transaction shall be deemed to be “Pending” each time any of the
following circumstances exist: (A) the Company and a third party have entered
into a confidentiality agreement that has been signed by a duly-authorized
officer of the Company and that is related to a potential Change of Control
transaction; or (B) the Company has received a written expression of interest
from a third party, including a binding or non-binding term sheet or letter of
intent, related to a potential Change of Control transaction.

 

9.             Directors & Officers Liability Insurance. The Company further
agrees to maintain a directors and officers liability insurance policy covering
Executive in an amount and on terms no less favorable to him than the coverage
the Company provides other senior executives and directors.

 

10.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the heirs and representatives of Executive and the
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession or by Executive notifying the Company that cash payment be
made to an affiliated investment partnership in which Executive is a control
person) or by Company, except that Company may assign this Agreement to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or businesses of Company, and the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and agree to perform this Agreement to the same extent that
the Company would be required to perform it if no succession had taken place.

 

11.         Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered (if to the Company, addressed to its Secretary at the
Company’s principal place of business on a non- holiday weekday between the
hours of 9 a.m. and 5 p.m.; if to Executive, via personal service to his last
known residence) or three business days following the date it is mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.

 

12.         Confidential Information. Executive  recognizes  and  acknowledges 
that  by  reason of Executive’s employment by and service to the Company before,
during and, if applicable, after

 

6

--------------------------------------------------------------------------------


 

the Employment Term, Executive will have access to certain confidential and
proprietary information relating to the Company’s business, which may include,
but is not  limited to, trade secrets, trade “know-how,” product development
techniques and plans,  formulas, customer lists and addresses, financing
services, funding programs, cost and pricing information, marketing and sales
techniques, strategy and programs, computer programs and software and financial
information (collectively referred to herein as “Confidential Information”).
Executive acknowledges that such Confidential Information is a valuable and
unique asset of the Company and Executive covenants that he will not, unless
expressly authorized in writing by the Company, at any time during the course of
Executive’s employment use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation except in
connection with the performance of Executive’s duties for and on behalf of the
Company and in a manner consistent with the Company’s policies regarding
Confidential Information. Executive also covenants that at any time after the
termination of such employment, directly or indirectly, he will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation, unless such  information is in the public
domain through no fault of Executive or except when required to do so by a court
of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof)  with apparent jurisdiction to order Executive to divulge,
disclose or make accessible such information. All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into Executive’s possession during the course of Executive’s
employment shall remain the property of the Company. Unless expressly authorized
in writing by the Company, Executive shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Executive’s duties for and on behalf of the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information. Upon termination of Executive’s employment, the Executive agrees to
immediately return to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession.

 

13.          Non-Competition; Non-Solicitation.

 

(a)           Non-Compete. Executive hereby covenants and agrees that during the
Employment Term and for a period of one (1) year following the termination of
Executive’s employment, regardless of the reason for such termination, Executive
will not, without the prior written consent of the Company, directly or
indirectly, on his own behalf or in the service or on behalf of others, whether
or not for compensation, engage in any business activity, or have any interest
in any person, firm, corporation or business, through a subsidiary or parent
entity or other entity (whether as a shareholder, agent, joint venturer,
security holder, trustee, partner, Executive, creditor lending credit or money
for the purpose of establishing or operating any such business, partner or
otherwise) with any Competing Business in the Covered Area. For the purpose of
this Section 13(a), “Competing Business” means any business competing with any
products and/or services of the Company or its affiliates generated by an
artificial intelligence platform that exist or are in the process of being
formed or acquired as of the effective date of Executive’s termination provided,
however, that the Executive’s academic research and teaching activities shall in
no event be deemed a violation of this provision.  For the purpose of this
Section 13(a), “Covered Area” means all geographical areas of the United States
and other foreign jurisdictions where the

 

7

--------------------------------------------------------------------------------


 

Company has offices and/or sells its products directly or indirectly through
distributors and/or other sales agents. Notwithstanding the foregoing, Executive
may own shares of companies whose securities are publicly traded, so long as
ownership of such securities do not constitute more than five percent (5%) of
the outstanding securities of any such company.

 

(b)           Non-Solicitation. Executive further agrees that during the
Employment Term and for a period of one (1) year following the termination of
Executive’s employment, regardless of the reason for such termination, Executive
will not divert any business of the Company and/or its affiliates or any
customers or suppliers of the Company and/or the Company’s and/or its
affiliates’ business to any other person, entity or competitor, or induce or
attempt to induce, directly or indirectly, any person to leave his or her
employment with the Company and/or its affiliates; provided, however, that the
foregoing provisions shall not apply to a general advertisement or solicitation
program that is not specifically targeted at such employees.

 

(c)           Executive acknowledges and agrees that his obligations provided
herein are necessary and reasonable in order to protect the Company and its
affiliates and their respective business and the Executive expressly agrees that
monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein. Accordingly, Executive agrees and acknowledges that any such
violation or threatened violation of Section 12 or 13 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against the threatened breach or the
continuation of any such breach by the Executive of Section 12 or 13 without the
necessity of proving actual damages.  If, at the time of enforcement of Sections
12 or 13, a court shall hold that the duration, scope or area restrictions
stated therein are unreasonable under circumstances then existing, the parties
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions contained therein to
cover the maximum period, scope and area permitted by law.

 

14.          Representations of the Executive. Executive represents and warrants
to the Company that the Executive’s acceptance of employment with the Company
and the performance of his duties hereunder will not conflict with or result in
a violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound and the Executive’s
acceptance of employment with the Company and the performance of his duties
hereunder will not violate any non-solicitation, non-competition or other
similar covenant or agreement of a prior employer.

 

15.                               Miscellaneous Provisions.

 

(a)           Modifications; No Waiver. No provision of this Agreement may be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

8

--------------------------------------------------------------------------------


 

(b)           Entire Agreement. This Agreement supersedes all prior agreements
and understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

(c)           Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of Connecticut.

 

(d)           Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(e)           Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, and may be delivered by facsimile or other electronic means, but all of
which shall be deemed originals and taken together will constitute one and the
same Agreement.

 

(f)            Headings. The headings of the Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the  meaning thereof.

 

(g)           Construction of Agreement. In the event of a conflict between the
text of the Agreement and any summary, description or other information
regarding the Agreement, the text of the Agreement shall control.

 

(h)           Withholding.  The Company shall be entitled to withhold from any
amounts to be paid or benefits provided to Executive hereunder any federal,
state, local or foreign withholding, FICA and FUTA contributions. or other
taxes. charges or deductions which it is from time to time required to withhold.

 

(i)            Section 409A.

 

(i)            The parties agree that this Agreement shall be interpreted to
comply with or be exempt from Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively “Section 409A”), and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.  In no event
whatsoever will the Company be liable for any additional tax, interest or
penalties that may be imposed on Executive under Section 409A or any damages for
failing to comply with Section 409A.

 

(ii)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless and until such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this

 

9

--------------------------------------------------------------------------------


 

Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”  If Executive is deemed on the date
of termination to be a ‘‘specified employee” within the meaning of that term
under Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered nonqualified deferred compensation under
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (ii) the date of Executive’s death
(the “Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 16(i)(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed on the first business day following the
expiration of the Delay Period to Executive in a lump sum and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

(iii)          With regard to any provision here.in that provides for
reimbursement of costs and expenses or in-kind benefits. except as permitted by
Section 409A, (x) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (y) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement. or
in-kind benefits, to be provided in any other taxable year, provided, that, this
clause (y) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(z) such payments shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expense occurred.

 

(iv)          For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

(j)            Tax Payments.  To the extent that the Executive’s permanent
residence is outside of Connecticut and to the extent that the Executive becomes
subject to Connecticut state taxes because of the performance of his duties, the
Company shall gross-up the Executive for tax purposes so that he is in the same
position as if he were not subject to such taxes.  Any such gross-up payment
shall be paid annually, no later than March 15 of the year following the year to
which such payment relates.

 

[signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF. the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

 

BIOXCEL THERAPEUTICS, INC.

 

 

 

By:

/s/ Vimal Mehta, Ph.D.

 

Name:

Vimal Mehta, Ph.D.

 

Title:

Chief Executive Officer

 

 

 

VINCENT O’NEILL, M.D.

 

 

 

/s/ Vincent O’Neill, M.D.

 

11

--------------------------------------------------------------------------------